Citation Nr: 1047420	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  07-32 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to October 
1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Winston-Salem, 
North Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).

The issue of entitlement to service connection for hypertension 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.   The Veteran had service in Vietnam.

2.  The Veteran has a current diagnosis of coronary artery 
disease.


CONCLUSION OF LAW

Coronary artery disease is presumed to have been incurred in-
service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309(e) (2010); 75 Fed. Reg. 53216 (August 31, 2010) (to be 
codified at 38 C.F.R. § 3.309(e)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fact the Board allows the benefit sought, 
discussion of whether VA complied with the notice and assistance 
requirements of the VCAA, 38 U.S.C.A. § 5100 et seq., would serve 
no useful purpose.



Governing law and regulations

In general, service connection may be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam War shall be 
presumed to have been exposed during such service to herbicide 
agents, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be presumed 
to have been exposed to herbicide agents shall be the last date 
on which he served in Vietnam during the Vietnam era.  38 
U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  The list of diseases includes ischemic heart disease.  
The term "ischemic heart disease" includes, but is not limited 
to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable, and Prinzmetal's angina.  75 Fed. Reg. 
53216 (August 31, 2010) (to be codified at 38 C.F.R. § 3.309(e)).

Analysis

The Veteran's initial claim of entitlement to service connection 
for coronary artery disease included his contention that the 
disorder is secondary to his service-connected diabetes mellitus.  
In light of a recent change in the law establishing a presumption 
of service connection for ischemic heart disease associated with 
exposure to certain herbicide agents, however, that theory of 
entitlement need not be addressed.

The Veteran's service records confirm that he served in the 
Republic of Vietnam from April 1968 to April 1969.  Hence, the 
Board presumes he was exposed to Agent Orange during his service 
there.

The evidence of record shows the Veteran has a current diagnosis 
of coronary artery disease.  Applying the law to the facts in 
this case, entitlement to service connection for coronary artery 
disease on a presumptive basis is warranted.  See 38 C.F.R. 
§§ 3.307, 3.309; 75 Fed. Reg. 53216 (August 31, 2010) (to be 
codified at 38 C.F.R. § 3.309(e)).


ORDER

Entitlement to service connection for coronary artery disease is 
granted.


REMAND

In light of the decision to grant service connection for coronary 
artery disease, the RO/AMC must readjudicate the question of 
entitlement to service connection for hypertension to include 
whether the disorder is caused or aggravated by coronary artery 
disease. 

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the claim of entitlement to 
service connection for hypertension, to include 
secondary to either or both diabetes mellitus 
and coronary artery disease.     

2.  If readjudication in light of this decision 
does not lead to an immediate award of 
entitlement to service connection for 
hypertension, then the AMC/RO should contact 
the Veteran and obtain the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and non-VA, who have 
treated him for hypertension since January 
2007.  After the Veteran has signed the 
appropriate releases, those records should be 
obtained and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran and his representative 
are to be notified of unsuccessful efforts in 
this regard, in order to allow the Veteran the 
opportunity to obtain and submit those records 
for VA review.

3.  After the above is complete, the AMC/RO 
must review the claims file and ensure that 
the foregoing development actions, as well as 
any other development that may be in order, 
such as a VA examination, has been conducted 
and completed in full.

4.  Then review the Veteran's claim de novo in 
light of the additional evidence obtained.  
If the claim is not granted to the Veteran's 
satisfaction, send him and his representative a 
supplemental statement of the case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


